Judgment, Supreme Court, New York County (Bruce Allen, J., at suppression hearing; Michael R. Sonberg, J., at plea and sentencing), rendered June 1, 2010, convicting defendant of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of five years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. Defendant’s written waiver, taken together with the oral colloquy in which defendant confirmed he understood he was giving up his right to appeal, established that the waiver was knowing, intelligent and voluntary (see People v Ramos, 7 NY3d 737 [2006]; compare People v Bradshaw, 18 NY3d 257 [2011]).
Regardless of whether defendant made a valid waiver of his right to appeal, we find that defendant’s argument concerning the suppression hearing is unavailing and that there is no basis for reducing the sentence. Concur — Tom, J.R, Andrias, Renwick, DeGrasse and Abdus-Salaam, JJ.